Citation Nr: 1242911	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, to include service in the Republic of Vietnam for which he received the Combat Infantry Badge.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective from June 8, 2005.

A  Board hearing was held before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of the RO's initial consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD.

The Veteran was afforded a VA examination in December 2005 in connection with his claim for service connection for PTSD.  The Veteran later testified at his February 2012 hearing before the Board that his PTSD had worsened since the last VA examination.  See Board Hearing Tr. at 7.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, as previously indicated, the Veteran submitted VA treatment records dated from December 2004 to January 2012 during the hearing.  These records show current mental health treatment.  As such, ongoing medical records should also be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC should also obtain any outstanding treatment records from the Atlanta VAMC, to include the Austell Community-Based Outpatient Clinic (CBOC) dated from January 2012 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 
The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

